Citation Nr: 0515336	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-26 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder, diagnosed as advanced degenerative arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968, and from February 1991 to September 1991.  He also had 
inactive and active duty for training with the United States 
Marine Corps Reserve.  

Service connection for a back disorder was previously denied 
by the Board of Veterans' Appeals (hereinafter Board) in a 
decision of January 1997.  The veteran appealed the Board's 
January 1999 decision to the United States Court of Appeals 
for Veterans Claims (Court), which in a July 1999 decision 
affirmed the Board's decision.  

This current matter comes before the Board on appeal from a 
rating decision of December 2002, by the St. Petersburg, 
Florida, Regional Office (RO), which denied the veteran's 
claim of entitlement to service connection for osteoarthritis 
of the lumbar spine, history of back injury.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for osteoarthritis of the lumbar spine, 
history of back injury, the Board as the final fact finder 
within VA, must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Therefore, the issue has been characterized as noted on the 
title page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  In a January 1997 decision, the Board denied entitlement 
to service connection for a back disorder, based upon a 
finding that the evidence did not demonstrate a nexus between 
the back disorder and any inservice injury or disease.  

3.  Evidence added to the record since the January 1997 Board 
decision includes new evidence relating a back disorder to 
service, and thus bears directly and substantially upon the 
specific matter under consideration; it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

4.  The competent medical evidence of record is in relative 
equipoise as to whether the veteran's current back disorder, 
diagnosed as advanced degenerative arthritis and 
spondylolisthesis, developed as a result of his inservice 
injury.  


CONCLUSIONS OF LAW

1.  The January 1997 Board decision denying service 
connection for low and mid-back conditions is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has been received since the 
January 1997 Board decision sufficient to reopen the 
veteran's claim for service connection for a back disorder.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

3.  With resolution of reasonable doubt in the veteran's 
behalf, the Board finds that a low back disorder, currently 
diagnosed as advanced degenerative arthritis of the lumbar 
spine, was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1154(b), 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Board is granting the veteran's claim for 
service connection for a back disorder, diagnosed as advanced 
degenerative arthritis of the lumbar spine.  Hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  


I.  Pertinent laws and regulations.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

By a decision in January 1997, the Board denied the veteran's 
claim of entitlement to service connection for low and mid-
back conditions.  When the Board or the RO has disallowed a 
claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The Board observes that the implementing regulations modify 
the definition of new and material evidence and provide for 
assistance to a claimant on claims to reopen.  38 C.F.R. 
§§ 3.156(a), 3.159(c).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for a back disorder was received prior to 
that date, in February 2000, those regulatory provisions do 
not apply.  

In any event, since the Board finds that new and material 
evidence has been received, there is no need for further 
discussion of the VCAA until completion of the development 
the Board is requesting as a result of reopening the claim.  
The Board is granting the veteran's claim to reopen the 
previously denied claim for service connection for a back 
disorder.  No additional evidence is required to make a 
determination in this case and, hence, any failure to comply 
with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the January 1997 Board 
decision.  The evidence received after January 1997 is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  


II.  Factual background.

The record indicates that the veteran served on active duty 
from July 1965 to July 1968 and from June 16, 1991 to 
September 30, 1991, with additional reported service in the 
U.S. Marine Corps Reserves between his periods of active 
duty.  The service medical records indicate that the veteran 
was seen in February 1966 with complaints of back pain.  He 
was again seen in May 1966 for complaints of pain in the 
spine; at that time, he was diagnosed with lumbosacral 
strain.  The veteran was seen at sickbay in October 1967 with 
complaints of back pain in the lower areas for the past 1-1/2 
years.  X-ray study of the lumbar spine revealed a lumbar 
scoliosis with maximal convexity to the left at L3-L4.  There 
was also a prominent lordotic curvature on the lateral view.  
The separation examination was negative for any complaints or 
findings of a low back disorder.  

Examination reports during the periods of service in the 
reserves, between 1970 through 1990, are completely silent 
with respect to any complaints, findings or treatment for a 
back disorder.  

The veteran filed a claim for service connection in October 
1991.  On the occasion of a VA examination in March 1993, he 
complained of pain in the back ever since he injured his back 
in 1967; he reported being knocked off a cliff during a 
mortar attack in Vietnam.  The veteran also indicated that a 
Dr. Sandberg at Oakland General Hospital diagnosed him with 
degenerative disc disease, lumbar spine.  Following a 
physical examination, the veteran was diagnosed with 
osteoarthritis, lumbar spine with very mild rotoscoliosis.  
Another VA examination was conducted in February 1995, at 
which time the veteran continued to complain of low back 
pain.  The pertinent diagnosis was sacroiliac arthralgia.  

At a personal hearing in August 1995, the veteran testified 
that he has suffered from back problems ever since he fell 
off a cliff in Vietnam while carrying a full pack on his 
back.  The veteran indicated that he has continued to 
experience back pain, and he was currently receiving 
treatment, which included physical therapy.  

Of record is a medical statement from Dr. Craig N. Bash, 
dated in December 1999, noted that the veteran had several 
back injuries and multiple episodes of back pain during his 
active duty from 1966 to 1968.  He noted that the injuries to 
the veteran's back have become more clinically apparent as 
the years passed, as it was stated during the 1993 VA 
examination.  Dr. Bash also noted that the veteran's back 
disease has progressed over the years from his original 
inservice injuries.  Dr. Bash stated that it has been well 
documented that patients who injures the spinal column discs 
and ligaments are at a high risk of developing, many years 
later in life, advance degenerative sequela which becomes 
progressively more symptomatic as the patient ages.  He 
explained that often these patients go through periods of 
time when they may have relatively normal abbreviated 
physical examinations.  Dr. Bash stated it was his opinion 
that the veteran's multiple inservice back injuries, which 
are well-documented and required treatment, are likely the 
major cause of his current back disability.  

The veteran was afforded a VA compensation examination in 
December 2002, at which time he reported suffering numerous 
low back injuries in service, all of which occurred while on 
active duty in the 1960's; these injuries were all diagnosed 
as lumbosacral strain.  The examiner noted that the veteran 
has had recent x-rays and examinations in the 1990's, which 
show some degenerative spondylolisthesis of the lumbar spine.  
The veteran complained of daily pain, associated with a 
midline burning pain that radiates with a fire-like pain into 
the hips, does not go into the legs, but sometimes radiates 
up the middle of the spine.  It was noted that the veteran's 
back pain was associated with prolonged standing and walking.  
The veteran wore a soft lumbar brace frequently with some 
relief.  Following a physical evaluation, the examiner 
concluded that the veteran had a chronic low back pain most 
likely secondary to the lumbosacral arthritis and 
spondylolisthesis.  The examiner stated that the contribution 
from the inservice injuries was highly speculative.  The 
examiner stated that, after reviewing the claims folder, he 
had to say that the preponderance of the evidence indicates 
that the veteran's degenerative disease of the lumbar spine, 
which has become symptomatic over the last 10 years, is the 
primary cause of his chronic low back condition, and is not 
associated with the inservice injury.  

Received in August 2003 was a statement from Dr. Craig B. 
Nash, dated in May 2003, wherein he stated that the VA 
examiner's opinion was inaccurate, incomplete and not 
supported by the medical data contained in the veteran's 
claims folder.  Dr. Bash explained that it is well known that 
injuries to the spine early in life often lead to advanced 
degenerative changes later in life to the resultant chronic 
ligament laxity and spine instability.  Dr. Bash also noted 
that the VA examiner did not provide any alternative cause 
for the veteran's arthritis.  He stated that while the VA 
examiner indicated that the veteran had arthritis, which has 
been symptomatic for 10 years, he did not provide any 
rationale for the reason why the veteran has pain and 
advanced spine arthritis in his mid-forties.  Dr. Bash 
further notes that the VA examiner's opinion, wherein he 
stated that.."the veteran's current low back disorder 
(lumbosacral arthritis and spondylolisthesis) could very well 
be because of his injuries" support the medical theory that 
the veteran's current back problems were caused by his 
inservice injuries.  

In December 2003, the VA examiner who conducted the December 
2002 examination was asked to again review the veteran's 
folder, including Dr. Bash's May 2003 medical statement.  The 
examiner observed that while Dr. Bash's references were 
entirely correct, they were a single authored and non-peer 
reviewed.  The VA examiner indicated that Dr. Bash's previous 
description of abbreviated and incomplete clinical evaluation 
was uninformative in the context of position because he has 
never actually examined the veteran.  The VA examiner 
concluded that, in the final summary, the veteran had a 
chronic degenerative spinal condition that may or may not at 
least in part due to some mild lumbosacral trauma as 
previously documented.  He explained that the amount of 
contribution of those previous incidents was entirely 
speculative; however, he noted that it was likely that they 
do contribute somewhat.  The examiner also explained that 
this is a chronic condition and thus likely the vast majority 
of his condition has developed over the intervening 40 years.  
He concluded that it was as likely as not that the veteran's 
current condition has been somewhat affected by his previous 
spine trauma.  

In May 2004, the Board requested an expert medical opinion.  
In a March 2005 opinion, Dr. Francis X. Camillo, an 
orthopedist with the Campbell Clinic, stated that he had 
reviewed the claims file.  Dr. Camillo stated that it was his 
opinion that the veteran's current low back pain disorder of 
advanced degenerative arthritis and spondylolisthesis 
certainly could have resulted from the injuries he sustained 
while he was in service.  Dr. Camillo explained that advanced 
degenerative arthritis as well as spondylolisthesis involved 
a sequence of events that occurs within the spine.  He 
further noted that this disorder normally begins with 
degeneration of the disk level causing degenerative disk 
disease, which subsequently results in laxity and increased 
load on the facet joints; this in turn accelerates the facet 
joint degeneration.  Dr. Camillo indicated that, while it is 
true that disk degeneration is a natural process of aging in 
which the nucleus pulposus becomes dehydrated and tears occur 
in the annulus fibrosis, it is also true that trauma can 
cause similar changes in the disk.  Dr. Camillo concluded, 
given the veteran's multiple complaints of back pain after 
the injury and documentation of being seen, it was his 
opinion that the injuries the veteran sustained in service 
certainly could have initiated and caused his advanced 
degenerative arthritis as well as his spondylolisthesis of 
the lumbar spine.  


III.  Legal analysis.

The evidence received since the Board's January 1997 decision 
includes opinions from physicians suggesting that the 
inservice injuries could have contributed significantly to 
the veteran's current low back disorder.  This medical 
evidence constitutes new and material evidence, as it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, the Board finds that the 
evidence received subsequent to the Board's January 1997 
decision serves to reopen the veteran's claim for service 
connection for a back disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

Having reopened the appellant's claim of entitlement to 
service connection for a back disorder, it is now incumbent 
upon VA to consider her claim on the merits.  

Upon a review of the evidence, the Board finds that a grant 
of service connection for a back disorder, diagnosed as 
osteoarthritis of the lumbar spine is warranted in this case.  
The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the veteran.  
38 U.S.C.A. § 5107(b).  In this case, the record clearly 
indicates that the veteran served on active duty from 1965 to 
1968, and that during this time he was seen on several 
occasions for complaints of pain in the spine; he was 
diagnosed with lumbosacral strain.  In addition, in October 
1967, X-ray study of the lumbar spine revealed a lumbar 
scoliosis with maximal convexity to the left at L3-L4; he 
also had a prominent lordotic curvature on the lateral view.  
The veteran has consistently reported being knocked off a 
cliff during a mortar attack in Vietnam.  The post-service 
medical evidence includes multiple diagnosis of a back 
disorder, beginning in February 1993, when a VA examiner 
reported a diagnosis of osteoarthritis of the lumbar spine, 
with very mild rotoscoliosis.  

Subsequently, the post-service medical evidence include 
December 2002 and December 2003 VA examination reports which, 
in essence, indicate that the veteran's in-service trauma did 
not necessarily lead to the veteran's currently diagnosed 
advanced degenerative arthritis.  In December 2002, the 
examiner stated that the preponderance of the evidence 
indicates that the veteran's degenerative disease of the 
lumbar spine, which has become symptomatic over the last 10 
years, is the primary cause of his chronic low back 
condition, and is not associated with the inservice injury.  
Subsequently, in December 2003, the VA examiner who conducted 
the December 2002 examination concluded that, in the final 
summary, the veteran had a chronic degenerative spinal 
condition that may or may not at least in part due to some 
mild lumbosacral trauma as previously documented.  He 
explained that the amount of contribution of those previous 
incidents was entirely speculative; however, he noted that it 
was likely that they do contribute somewhat.  The examiner 
also explained that this is a chronic condition and thus 
likely the vast majority of his condition has developed over 
the intervening 40 years.  

However, the evidence also includes multiple statements from 
Dr. Craig N. Bash, which indicate that the veteran's multiple 
inservice injuries, which are well documented and required 
treatment, are likely the major cause of his current back 
disorder.  Moreover, in a medical expert opinion, obtained by 
VA in March 2005, Dr. Francis X. Camillo concluded "given 
the patient's multiple complaints of back pain after the 
injury and documentation of being seen, it is certainly my 
opinion that the injuries he sustained in the service 
certainly could have initiated and caused his advanced 
degenerative arthritis as well as his spondylolisthesis of 
the lumbar spine."  

Given the above described medical evidence, the evidence is 
deemed to be at least in relative equipoise as to whether the 
veteran's currently diagnosed back disorder is of service 
origin.  As previously indicated, when the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant.  As such, resolving the benefit of the doubt in 
favor of the veteran, the Board finds that service connection 
for a back disorder, currently diagnosed as advanced 
degenerative arthritis of the lumbar spine, is warranted.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder, 
diagnosed as advanced degenerative arthritis of the lumbar 
spine, is reopened.  

Service connection for a back disorder, diagnosed as advanced 
degenerative arthritis of the lumbar spine, is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


